DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the amendments filed on April 5, 2022. Claim 18 is currently amended and claims 1-20 are examined below.

	

Claim Objections
The Claim Objection of Claim 19 is withdrawn pursuant to Applicant amendment.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Examiner has carefully considered independent claims 1, 16, and 18.
The prior art of record teaches a wearable device that wirelessly communicates and receives security level data when the device is converted into a non-wearing state from a wearing state as taught by Kim et al. (US Patent No. 9,495,529).

While the prior art of record may teach a wearable device, which receives the first security level data when the device is converted into a non-wearing state from a wearing state, the prior art of record does not fairly suggest or teach secure private user data in a system that includes a wearable device and a mobile device, in specific combinations as recited in the independent claims. Said specific combinations as recited in the claims, define the patentability of the claims over the prior art. 
The dependent claims are allowed for similar reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171